Allow me to congratulate 
you, Sir, on your election as President of the General 
Assembly at its sixty-third session. I am pleased to see 
a member of our regional group of Latin America and 
the Caribbean in that high office. I am convinced that 
your longstanding diplomatic experience and in-depth 
knowledge of current international issues will enable 
you to successfully discharge the high responsibility of 
your office. I would also like to recognize the able 
stewardship and valuable work of your predecessor, 
Mr. Srgjan Kerim, during the Assembly’s sixty-second 
session. 
 To the Secretary-General of the Organization, His 
Excellency Ban Ki-moon, I pledge Suriname’s full 
support in implementing the resolutions of the United 
Nations to achieve the objectives of the United Nations 
Charter for sustainable development, international 
peace and security and respect for human rights and 
fundamental freedoms. 
 We are commemorating the sixtieth anniversary 
of the Universal Declaration of Human Rights this 
year, while many of these rights are still under serious 
pressure. New threats, such as global warming and 
climate change and most recently the global food and 
energy crises, are an infringement on people’s rights to 
food, health, education, security and the overall 
freedom to live in dignity. Those tribulations are 
intertwined and universal and thus beyond the control 
of any single nation. Millions of vulnerable people are 
therefore looking to the international community, with 
the United Nations at the helm, for effective measures 
to bring some kind of relief. 
 The Economic and Social Council recently 
recognized the seriousness and complexity of the 
global food crisis and reiterated that its consequences 
require a comprehensive response by national 
Governments and the international community. It is 
essential for us to intensify our combined efforts, and 
we therefore support the emergency global partnership 
plan for food, called for by Secretary-General Ban 
Ki-moon in his address to the General Assembly high-
level event on the global food and climate change 
crises. 
 The financial and monetary implications of the 
global crisis require substantial political and financial 
commitments from us all, from national Governments, 
from multilateral organizations, including international 
financial institutions, and from the private sector. We 
will have to change the way that we, human beings, 
behave towards Mother Nature and we will have to 
find a solution to policies and regulations that are 
detrimental to our progress, such as protectionist 
agricultural policies in developed countries that are 
causing low production in the agricultural sector of 
many developing countries. If we do not find lasting 
solutions now, the cost of our inaction will be 
unacceptably high, and the threats that we will most 
likely pass on to the next generation will be 
devastating. 
 My country, Suriname, was on the right track 
towards achieving some of the Millennium 
Development Goals, including poverty reduction 
sustained by economic growth rates of over 5 per cent 
annually in the past three years, with predictions by 
renowned international financial institutions of 
approximately 8 per cent growth for the coming years. 
As a result of the current food and energy crises, as 
well as the recent volatility of financial markets, it has 
now become a challenge for us to keep up the pace and 
quality of our development. 
 My Government has taken action and has already 
put some measures in place to respond to the new 
difficulties we are facing because of those external 
developments. We have expanded social security to 
cover the most needy, such as children, the elderly and 
people with disabilities, we have put in place food 
programmes for schoolchildren, and we have increased 
salaries and Government pensions, which had 
weakened as a result of years of inflation. The 
Government has now called upon the private sector to 
follow its lead and restore eroded salaries and 
pensions. 
 Africa, the cradle of humanity, is a continent with 
immense capability, endowed with indispensable 
human and natural potential. Paradoxically, in many 
parts of the continent, development is lagging behind 
or even absent, and development perspectives are 
bleak. 
 
 
27 08-51839 
 
 My country commends Secretary-General Ban 
Ki-moon for holding the important high-level meeting 
on “Africa’s development needs: state of 
implementation of various commitments, challenges 
and the way forward”, which took place just two days 
ago. It is our genuine expectation that the outcome of 
that meeting will lead to new and unique opportunities 
for impacting positively on and contributing to the 
development of Africa. 
 Suriname remains committed to the promotion 
and protection of human rights. My country 
underscores the principle of equality before the law 
and emphasizes that everyone should be held 
accountable for their actions. Against that backdrop, 
Suriname acceded to the Rome Statute of the 
International Criminal Court on 15 July of this year. 
We thus expressed our commitment to fighting the 
impunity of the perpetrators of gross human rights 
violations. However, providing the Court with its full 
potential to meet its mandate depends on a collective 
commitment at the global level. 
 Environmental disturbances today are of such 
magnitude that we can no longer ignore their negative 
impact on the world’s resources. As a country with 90 
per cent of its territory covered by forests within which 
lies one of the largest stretches of pristine tropical 
rainforests on earth, Suriname is aware of its value and 
potential to contribute to the global mitigation of 
climate change, the conservation of biodiversity and 
the protection of water resources. 
 However, the contribution of the international 
community to the preservation and protection of such 
globally valuable resources is not proportionate to the 
sacrifice made by the forested countries. Moreover, 
forested countries like Suriname with very low 
deforestation rates are forgotten in mechanisms devised 
to compensate for deforestation. 
 Suriname recently hosted the Paramaribo 
Dialogue, a country-led initiative on financing for 
sustainable forest management in support of the United 
Nations Forum on Forests. During that international 
dialogue, multiple stakeholders from all over the world 
came together to develop substantive proposals for the 
establishment of an international financial framework 
to assist in future sustainable forest management. 
 We stress the importance of new financing 
mechanisms, since good management of forests and 
other natural resources cannot and should not be at the 
expense of the development of our own peoples, the 
peoples of countries with high forest coverage and low 
deforestation rates. We therefore look forward to 
substantial investments to support the sustainable 
development of such countries. 
 Suriname has supported the restructuring process 
of the United Nations from the start, with the aim of 
achieving a more effective and efficient Organization 
that would be better equipped to adequately address 
old and new challenges. In that process, we expect that 
the role of the United Nations as a partner in 
development will gain further relevance and achieve a 
more coherent and enhanced presence in support of 
capacity-building and sustainable development. 
 Suriname is also currently engaged in a “One 
UN” policy process, through which it responds to the 
need for coherent involvement of the United Nations in 
its development efforts. To that end, Suriname and the 
United Nations agencies signed the Country 
Programme Action Plan for the period 2008-2011, 
which also addresses the pursuit of the Millennium 
Development Goals. 
 We have entered an era of growing anxieties and 
concerns that go beyond national borders. The 
contemporary world situation requires harmonization 
of the United Nations with current international 
developments. Suriname believes that the United 
Nations should be given the tools and instruments to 
enable the Organization to address global challenges in 
support of a comprehensive and coherent development 
agenda in the interest of all the nations of the world.